Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 1 of 47 Page ID #:12




                         Exhibit 1
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 2 of 47 Page ID #:13



  1    BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
        Norman B. Blumenthal (State Bar #068687)
        Kyle R. Nordrehaug (State Bar #205975)
                                                                                -P OKED
                                                                            SUPERIOR COURT OF CALIFORNIA
                                                                                COUNTY OF RIVERSIDE
        Aparajit Bhowmik (State Bar #248066)
  3    2255 Calle Clara                                                           MAY 3 1 2019
  4
       La Jolla, CA 92037
       Telephone: (858)551-1223                                                    D. Williams        y
       Facsimile: (858) 551-1232
       Website: www.bamlawca.com

  6    Attorneys for Plaintiff

  7                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                     IN AND FOR THE COUNTY OF RIVERSIDE

  9

 10
        CHRISTINA EPSTEIN, an individual, on              Case No.
                                                                  RIC 1903150
        behalf of herself, and on behalf of all persons   CLASS ACTION COMPLAINT FOR:
 11                                                       1. UNFAIR COMPETITION IN VIOLATION
        similarly situated,
                                                          OF CAL. BUS. & PROF. CODE §§ 17200, et
 12                                                       seq.,
                        Plaintiff,
                                                          2. FAILURE TO PAY MINIMUM WAGES
 13                                                       IN VIOLATION OF CAL. LAB. CODE §§
        VS.
                                                          1194, 1197 & 1197.1;
 14                                                       3. FAILURE TO PAY OVERTIME WAGES
        WALGREEN PHARMACY SERVICES
        MIDWEST, LLC, a Limited Liability                 IN VIOLATION OF CAL. LAB. CODE §§
 15
        Company; WALGREEN CO., a Corporation;             510, et seq.;
        and Does 1 through 50, Inclusive,                 4. FAILURE TO PROVIDE REQUIRED
 16
                                                          MEAL PERIODS IN VIOLATION OF CAL.
                        Defendants.                       LAB. CODE §§ 226.7 & 512 AND THE
 17                                                       APPLICABLE IWC WAGE ORDER;
                                                          5. FAILURE TO PROVIDE REQUIRED
 18
                                                          REST PERIODS IN VIOLATION OF CAL.
 19                                                       LAB. CODE §§ 226.7 & 512 AND THE
                                                          APPLICABLE IWC WAGE ORDER;
                                                          6. FAILURE TO REIMBURSE EMPLOYEES
 2()
                                                          FOR REQUIRED EXPENSES IN
 21                                                       VIOLATION OF CAL. LAB. CODE § 2802;
                                                          7. FAILURE TO PROVIDE ACCURATE
                                                          ITEMIZED STATEMENTS IN VIOLATION
                                                          OF CAL. LAB. CODE § 226; and,
                                                          8. FAILURE TO PROVIDE WAGES WHEN
 23                                                       DUE IN VIOLATION OF CAL. LAB. CODE
                                                          §§ 201, 202 AND 203.
 24
 25                                                       DEMAND FOR A JURY TRIAL

 26                                                                             BY FAX
 27

 28                                                       1
                                              CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 3 of 47 Page ID #:14




  1          Plaintiff Christina Epstein ("PLAINTIFF"), an individual, on behalf of herself and all
      other similarly situated current and former employees, alleges on information and belief, except
      for her own acts and knowledge which are based on personal knowledge, the following:
  4
                                             THE PARTIES
             1.     Defendant Walgreen Pharmacy Services Midwest, LLC is a Limited Liability
  7   Company and at all relevant times mentioned herein conducted and continues to conduct
  8   substantial and regular business throughout California.
                    Defendant Walgreen Pharmacy Services Midwest, LLC is a Limited Liability
 10   Company and at all relevant times mentioned herein conducted and continues to conduct
 11   substantial and regular business throughout California.
 17          3.     Defendants Walgreen Pharmacy Services Midwest, LLC and Walgreen Co., were
 13   the joint employers of PLAINTIFF as evidenced by payroll and by the company PLAINTIFF
 14   performed work for respectively, and are therefore jointly responsible as employers for the
 15   conduct alleged herein, and are therefore collectively referred to herein as DEFENDANT.
 16          4.     DEFENDANT is an American company that operates a pharmacy store chain.
 17   DEFENDANT specializes in filling prescriptions, health and wellness products, health
 1$   information, and photo services.
 19          5.     PLAINTIFF was employed by DEFENDANT in California as a Certified Senior
 20   Pharmacy Technician and was classified as a non-exempt employee entitled to overtime pay and
  1
      meal and rest periods from September of 2005 to January of 2019.   PLAINTIFF was at all times

      relevant mentioned herein classified by DEFENDANT as a non-exempt employee paid in whole
      or in part on an hourly basis and received additional compensation from DEFENDANT in the
 24   form of non-discretionary flat sum incentive wages.
             6.     PLAINTIFF brings this Class Action on behalf of herself and a California class.
 20   defined as all individuals who are or previously were employed by Defendants Walgreen
 27   Pharmacy Services Midwest, LLC and/or Walgreen Co. in California and classified as non-
 28
                                                     2
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 4 of 47 Page ID #:15



      exempt employees (the "CALIFORNIA CLASS") at any time during the period beginning on
      the date four (4) years prior to the filing of this Complaint and ending on the date as determined
      by the Court (the "CALIFORNIA CLASS PERIOD"). The amount in controversy for the
  4   aggregate claim of CALIFORNIA CLASS Members is under five million dollars
  5   ($5,000,000.00).
  6          7.     PLAINTIFF brings this Class Action on behalf of herself and a CALIFORNIA
  7   CLASS in order to fully compensate the CALIFORNIA CLASS for their losses incurred during
  8   the CALIFORNIA CLASS PERIOD caused by DEFENDANT's uniform policy and practice
  9   which failed to lawfully compensate these employees for all their overtime worked.
 10   DEFENDANT"s uniform policy and practice alleged herein is an unlawful, unfair and deceptive
 11   business practice whereby DEFENDANT retained and continues to retain wages due
 12   PLAINTIFF and the other members of the CALIFORNIA CLASS_ PLAINTIFF and the other
 13   members of the CALIFORNIA CLASS seek an injunction enjoining such conduct by
 14   DEFENDANT in the future, relief for the named PLAINTIFF and the other members of the
 15   CALIFORNIA CLASS who have been economically injured by DEFENDANT's past and
 16   current unlawful conduct, and all other appropriate legal and equitable relief.
 17          8.     The true names and capacities, whether individual, corporate, subsidiary.
 18   partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
 19   unknown to PLAINTIFF who therefore sues these Defendants by such fictitious names pursuant
 20   to Cal. Civ. Proc. Code § 474. PLAINTIFF will seek leave to amend this Complaint to allege
 21   the true names and capacities of Does 1 through 50, inclusive, when they are ascertained.
 22   PLAINTIFF is informed and believes, and based upon that information and belief allege, that
 23   the Defendants named in this Complaint, including DOES 1 through 50, inclusive, are
 24   responsible in some manner for one or more of the events and happenings that proximately
 25   caused the injuries and damages hereinafter alleged.
 26          9.     The agents, servants and/or employees of the Defendants and each of them acting
 27   on behalf of the Defendants acted within the course and scope of his, her or its authority as the
 28
                                                      3
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 5 of 47 Page ID #:16




      agent, servant and/or employee of the Defendants, and personally participated in the conduct
      alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
      Consequently, the acts of each Defendant are legally attributable to the other Defendants and
  4   all Defendants are jointly and severally liable to PLAINTIFF and the other members of the
      CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the
  6   Defendants' agents, servants and/or employees.
  7

  8                                         THE CONDUCT
               10.   During the CALIFORNIA CLASS PERIOD, DEFENDANT failed and continues
 ll) to fail to accurately calculate and pay PLAINTIFF and the other members of the CALIFORNIA
 11   CLASS for their overtime worked. DEFENDANT unlawfully and unilaterally failed to
 12   accurately calculate wages for overtime worked by PLAINTIFF and other members of the
 13   CALIFORNIA CLASS in order to avoid paying these employees the correct overtime
 14   compensation. As a result, PLAINTIFF and the other members of the CALIFORNIA CLASS
 15   forfeited wages due them for working overtime without compensation at the correct overtime
 16   rates.    DEFENDANT's uniform policy and practice to not pay the members of the
 17   CALIFORNIA CLASS the correct overtime rate for all overtime worked in accordance with
      applicable law is evidenced by DEFENDANT's business records.
 19            11.   State and federal law provides that employees must be paid overtime at one-and-
 20   one-half times their "regular rate of pay." PLAINTIFF and other CALIFORNIA CLASS
 21   Members were compensated at an hourly rate plus incentive pay that was tied to specific
      elements of an employee's performance.
 23            12,   The second component of PLAINTIFF's and other CALIFORNIA CLASS
 24   Members' compensation was DEFENDANT's non-discretionary flat sum incentive program
 25   that paid PLAINTIFF and other CALIFORNIA CLASS Members flat sum incentive wages
      based on their performance for DEFENDANT. The non-discretionary flat sum incentive
      program provided all employees paid on an hourly basis with flat sum incentive compensation

                                                    4
                                        CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 6 of 47 Page ID #:17



  1   when the employees met the various performance goals set by DEFENDANT. However, when
  2   calculating the regular rate of pay in order to pay overtime to PLAINTIFF and other
  3   CALIFORNIA CLASS Members, DEFENDANT failed to include the flat sum incentive
  4   compensation as part of the employees' "regular rate of pay" for purposes of calculating
  5   overtime pay. Specifically, DEFENDANT failed to factor in the flat sum incentive pay into
  6   PLAINTIFF and other CALIFORNIA CLASS Members' regular rate of pay by failing to
  7   divide the amount of the flat sum bonus by the total number of non-overtime hours actually
  8 worked during the relevant pay period. Management and supervisors described the incentive
  9   program to potential and new employees as part of the compensation package. As a matter of
 10   law, the flat sum incentive compensation received by PLAINTIFF and other CALIFORNIA
 11   CLASS Members must be included in the "regular rate of pay." The failure to do so has
 12   resulted in a systematic underpayment of overtime compensation to PLAINTIFF and other
 13   CALIFORNIA CLASS Members by DEFENDANT. This uniform policy and practice of
 14   DEFENDANT was intended to purposefully avoid the payment of the correct overtime
 15   compensation as required by the California Labor Code which allowed DEFENDANT to
 16   illegally profit and gain an unfair advantage over competitors who complied with the law.
 17          13.    Pursuant to the Industrial Welfare Commission Wage Orders, DEFENDANT was
 18   required to pay PLAINTIFF and other CALIFORNIA CLASS Members for all time worked,
 19   meaning the time during which an employee is subject to the control of an employer, including
 20   all the time the employee is suffered or permitted to work. DEFENDANT required PLAINTIFF
 21   and CALIFORNIA CLASS Members to work offthe clock without paying them for all the time
 22   they were under DEFENDANT*s control performing post-shift duties, specifically by failing
 23   to provide enough labor hours to accomplish all the job tasks that DEFENDANT expected
 24   PLAINTIFF and CALIFORNIA CLASS Members to complete. As a result, PLAINTIFF and
 25   other CALIFORNIA CLASS Members forfeited time worked by working without their time
 26   being accurately recorded and without compensation at the applicable minimum wage and
 27   overtime rates.
 28
                                                   5
                                       CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 7 of 47 Page ID #:18



             14.    In addition, when DEFENDANT required PLAINTIFF and other CALIFORNIA
      CLASS Members to engage in additional work after their shift already ended, this resulted in
      a second reporting for work in a single workday. In such a circumstance of a second reporting
  4   for work in a single workday, DEFENDANT failed to pay these employees reporting time pay
  5   as required by Cal. Code Regs., tit. 8, § 11040. Subdivision 5(B) states: "If an employee is
  6   required to report for work a second time in any one workday and is furnished less than two (2)
  7   hours of work on the second reporting, said employee shall be paid for two (2) hours at the
  8   employee's regular rate of pay, which shall not be less than the minimum wage." Cal. Code
  9   Regs., tit. 8, § 11040, subd. 5(B).
 10          15.    In violation of the applicable sections of the California Labor Code and the
 11   requirements of the Industrial Welfare Commission ("IWC") Wage Order, DEFENDANT as
 12   a matter of company policy, practice and procedure, intentionally and knowingly failed to
 13   compensate PLAINTIFF and the other members of the CALIFORNIA CLASS at the correct
 14   rate of pay for all overtime worked. This uniform policy and practice of DEFENDANT is
 15   intended to purposefully avoid the payment of the correct overtime compensation as required
 16   by California law which allowed DEFENDANT to illegally profit and gain an unfair advantage
 17   over competitors who complied with the law. To the extent equitable tolling operates to toll
 18   claims by the CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA CLASS
 19   PERIOD should be adjusted accordingly.
 20          16.    As a result of their rigorous work schedules, PLAINTIFF and other
 21   CALIFORNIA CLASS Members were also from time to time unable to take off duty meal
 22   breaks and were not fully relieved of duty for meal periods.          PLAINTIFF and other
 23   CALIFORNIA CLASS Members were required to perform work as ordered by DEFENDANT
 24   for more than five (5) hours during a shift without receiving an off-duty meal break. Further,
 25   DEFENDANT failed to provide PLAINTIFF and CALIFORNIA CLASS Members with a
 26   second off-duty meal period from time to time in which these employees were required by
 27   DEFENDANT to work ten (10) hours of work. PLAINTIFF and the other CALIFORNIA
 28
                                                      6
                                            CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 8 of 47 Page ID #:19



  1   CLASS Members therefore forfeited meal breaks without additional compensation and in
  2   accordance with DEFENDANT's strict corporate policy and practice.
  3          17.    During the CALIFORNIA CLASS PERIOD, PLAINTIFF and other
  4   CALIFORNIA CLASS Members were also required to work in excess of four (4) hours without
  5   being provided ten (10) minute off duty paid rest periods. Further, these employees were denied
  6   their first rest periods of at least ten (10) minutes for some shifts worked of at least two (2) to
  7   four (4) hours, a first and second rest period of at least ten (10) minutes for some shifts worked
  8   of between six (6) and eight (8) hours, and a first, second and third rest period of at least ten
  9   (10) minutes for some shifts worked of ten (10) hours or more. PLAINTIFF and other
 10   CALIFORNIA CLASS Members were also not provided with one hour wages in lieu thereof.
 11   As a result of their rigorous work schedules, PLAINTIFF and other CALIFORNIA CLASS
 12   Members were periodically denied their proper rest periods by DEFENDANT and
 13   DEFENDANT's managers.
 14          18.    DEFENDANT as a matter of corporate policy, practice and procedure,
 15   intentionally, knowingly and systematically failed to reimburse and indemnify the PLAINTIFF
 16   and the other CALIFORNIA CLASS Members for required business expenses incurred by the
 17   PLAINTIFF and other CALIFORNIA CLASS Members in direct consequence of discharging
 18   their duties on behalf of DEFENDANT. Under California Labor Code Section 2802, employers
 19   are required to indemnify employees for all expenses incurred in the course and scope of their
 20   employment. Cal. Lab. Code § 2802 expressly states that "an employer shall indemnify his or
 21   her employee for all necessary expenditures or losses incurred by the employee in direct
 22   consequence of the discharge of his or her duties, or of his or her obedience to the directions
 23   of the employer, even though unlawful, unless the employee, at the time of obeying the
 24   directions, believed them to be unlawful."
 25          19.    In the course of their employment PLAINTIFF and other CALIFORNIA CLASS
 26   Members as a business expense, were required by DEFENDANT to use their own personal
 27   cellular phones as a result of and in furtherance of their job duties as employees for
 28
                                                      7
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 9 of 47 Page ID #:20



  1   DEFENDANT but were not reimbursed or indemnified by DEFENDANT for the cost
  2   associated with the use of their personal cellular phones for DEFENDANT's benefit.
  3   Specifically, PLAINTIFF and other CALIFORNIA CLASS Members were required by
  4   DEFENDANT to use their personal cell phones for work related issues including, but not
  5   limited to, responding to other pharmacists and technicians regarding billing and insurance
  6   issues. As a result, in the course of their employment with DEFENDANT, PLAINTIFF and
  7   other members of the CALIFORNIA CLASS incurred unreimbursed business expenses which
  8   included, but were not limited to, costs related to the use of their personal cellular phones all
  9   on behalf of and for the benefit of DEFENDANT.
 10          20.    When PLAINTIFF and other CALIFORNIA CLASS Members worked overtime
 11   in the same pay period they earned incentive wages and/or missed meal and rest breaks,
 12   DEFENDANT also failed to provide PLAINTIFF and the other members of the CALIFORNIA
 13   CLASS with complete and accurate wage statements which failed to show, among other things,
 14   the correct overtime rate for overtime worked, including, work performed in excess of eight (8)
 15   hours in a workday and/or forty (40) hours in any workweek, and the correct penalty payments
 16   or missed meal and rest periods. Cal. Lab. Code § 226 provides that every employer shall
 17   furnish each of his or her employees with an accurate itemized wage statement in writing
 18   showing, among other things, gross wages earned and all applicable hourly rates in effect during
 19   the pay period and the corresponding amount of time worked at each hourly rate. Aside, from
 20   the violations listed above in this paragraph, DEFENDANT failed to issue to PLAINTIFF an
 21   itemized wage statement that lists all the requirements under California Labor Code 226 et seg.
 22   As a result, from time to time DEFENDANT provided PLAINTIFF and the other members of
 23   the CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.
 24          21.    By reason of this uniform conduct applicable to PLAINTIFF and all
 25   CALIFORNIA CLASS Members, DEFENDANT committed acts of unfair competition in
 26   violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
 27   (the "UCL"), by engaging in a company-wide policy and procedure which failed to accurately
 28
                                                     8
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 10 of 47 Page ID #:21



  1    calculate and record the correct overtime rate for the overtime worked by PLAINTIFF and other
       CALIFORNIA CLASS Members. The proper calculation of these employees' overtime hour
       rates is the DEFENDANT's burden. As a result of DEFENDANT's intentional disregard of
  4    the obligation to meet this burden, DEFENDANT failed to properly calculate and/or pay all
       required overtime compensation for work performed by the members of the CALIFORNIA
  ()   CLASS and violated the California Labor Code and regulations promulgated thereunder as
  7    herein alleged.
  8           22.    Specifically as to PLAINTIFF's pay, DEFENDANT provided compensation to
  9    her in the form of two components. One component of PLAINTIFF's compensation was a base
 10    hourly wage. The second component of PLAINTIFF's compensation were non-discretionary
 11    flat sum incentive wages. DEFENDANT paid the flat sum incentive wages, so long as
 12    PLAINTIFF met certain predefined performance requirements.                  PLAINTIFF met
 13    DEFENDANT's predefined eligibility performance requirements in various pay periods
 14    throughout her employment with DEFENDANT and DEFENDANT paid PLAINTIFF the flat
 15    sum incentive wages. During these pay periods in which PLAINTIFF was paid the non-
 16    discretionary flat sum incentive wages by DEFENDANT, PLAINTIFF also worked overtime
 17    for DEFENDANT, but DEFENDANT never included the incentive compensation in
 18    PLAINTIFF's regular rate of pay for the purposes of calculating what should have been
 19    PLAINTIFF's accurate overtime rate and thereby underpaid PLAINTIFF for overtime worked
 20    throughout her employment with DEFENDANT. The flat sum incentive compensation paid by
 21    DEFENDANT constituted wages within the meaning of the California Labor Code and thereby
 22    should have been part of PLAINTIFF's "regular rate of pay." PLAINTIFF was also from time
 23    to time unable to take off duty meal and rest breaks and was not fully relieved of duty for her
 24    meal periods. PLAINTIFF was required to perform work as ordered by DEFENDANT for
 75    more than five (5) hours during a shift without receiving an off-duty meal break. Further,
 .)6   DEFENDANT failed to provide PLAINTIFF with a second off-duty meal period from time to
 -)7   time in which they she required by DEFENDANT to work ten (10) hours of work.

                                                     9
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 11 of 47 Page ID #:22




     1   PLAINTIFF therefore forfeited meal and rest breaks without additional compensation and in
     2   accordance with DEFENDANT's strict corporate policy and practice. DEFENDANT also
         provided PLAINTIFF with a paystub that failed to accurately display PLAINTIFF's correct
     4   rates of overtime pay and payments for missed meal and rest periods for certain pay periods in
     5   violation of Cal. Lab. Code § 226(a). To date, DEFENDANT has not fully paid PLAINTIFF
     6   the overtime compensation still owed to her or any penalty wages owed to her under Cal. Lab.
     7   Code § 203. The amount in controversy for PLAINTIFF individually does not exceed the sum
     8   or value of $75,000.
     9

 1 (I                                 JURISDICTION AND VENUE
 1I            23.    This Court has jurisdiction over this Action pursuant to California Code of Civil
 12      Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
 13      action is brought as a Class Action on behalf of PLAINTIFF and similarly situated employees
 14      of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.
 15            24.     Venue is proper in this Court pursuant to California Code of Civil Procedure,
 I ()    Sections 395 and 395.5, because DEFENDANT (i) currently maintains and at all relevant times
 17      maintained offices and facilities in this County and/or conducts substantial business in this
 18      County, and (ii) committed the wrongful conduct herein alleged in this County against members
 19      of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.


 2                                      THE CALIFORNIA CLASS
     1
               25.     PLAINTIFF brings the First Cause o f Action for Unfair. Unlawful and Deceptive
 23      Business Practices pursuant to Cal. Bus. & Prof. Code §§ 17200, et seq. (the "UCL") as a Class
 24      Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as
          I I individuals who are or previously were employed by Defendants Walgreen Pharmacy
 26      services Midwest, LLC and/or Walgreen Co. in California and classified as non-exempt
 ,   7   employees (the "CALIFORNIA CLASS") at any time during the period beginning on the date
 28
                                                      10
                                           CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 12 of 47 Page ID #:23




  1   four (4) years prior to the filing of this Complaint and ending on the date as determined by the
  2   Court (the "CALIFORNIA CLASS PERIOD"). The amount in controversy for the aggregate
  3   claim of CALIFORNIA CLASS Members is under five million dollars ($5,000,000.00).
  4          26.     To the extent equitable tolling operates to toll claims by the CALIFORNIA
  5   CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted
  6   accordingly.
  7          27.     The California Legislature has commanded that "all wages... ...earned by any
  8   person in any employment are due and payable twice during each calendar month, on days
  9   designated in advance by the employer as the regular paydays", and further that "[a]ny work
 10   in excess of eight hours in one workday and any work in excess of 40 hours in any one
 11   workweek . . . shall be compensated at the rate of no less than one and one-half times the
 12   regular rate of pay for an employee." (Lab. Code § 204 and § 510(a).) The Industrial Welfare
 13   Commission (IWC), however, is statutorily authorized to "establish exemptions from the
 14   requirement that an overtime rate of compensation be paid... ...for executive, administrative, and
 15   professional employees, provided [inter alia] that the employee is primarily engaged in duties
 16   that meet the test of the exemption, [and] customarily and regularly exercises discretion and
 17   independent judgment in performing those duties..." (Lab. Code § 510(a).) Neither the
 18   PLAINTIFF nor the other members of the CALIFORNIA CLASS and/or the CALIFORNIA
 19   LABOR SUB-CLASS qualify for exemption from the above requirements.
 20          28.     DEFENDANT, as a matter of company policy, practice and procedure, and in
 21   violation of the applicable Labor Code, Industrial Welfare Commission ("IWC") Wage Order
 22   requirements. and the applicable provisions of California law, intentionally, knowingly, and
 23   wilfully, engaged in a practice whereby DEFENDANT systematically failed to correctly
 24   calculate and record overtime compensation for overtime worked by PLAINTIFF and the other
 25   members of the CALIFORNIA CLASS, even though DEFENDANT enjoyed the benefit ofthis
 26   work, required employees to perform this work and permitted or suffered to permit this
 27   overtime work.
 28
                                                     11
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 13 of 47 Page ID #:24



   1            29.   DEFENDANT has the legal burden to establish that each and every
       CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked and to
       accurately calculate the "regular rate of pay" by including the incentive compensation that
  4    PLAINTIFF and members of the CALIFORNIA CLASS were awarded by DEFENDANT.
       DEFENDANT, however, as a matter of uniform and systematic policy and procedure failed to
       have in place during the CALIFORNIA CLASS PERIOD and still fails to have in place a policy
  7    or practice to ensure that each and every CALIFORNIA CLASS Member is paid the applicable
  8    overtime rate for all overtime worked, so as to satisfy their burden. This common business
  9    practice applicable to each and every CALIFORNIA CLASS Member can be adjudicated on
 10    a class-wide basis as unlawful, unfair, and/or deceptive under Cal. Business & Professions Code
 11    §§ 17200, et seq. (the "UCL") as causation, damages, and reliance are not elements of this
 12    claim.
 13             30.   At no time during the CALIFORNIA CLASS PERIOD was the compensation for
 14    any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
 15    employee for all overtime worked at the applicable rate, as required by California Labor Code
 16    §§ 204 and 510, et seq. At no time during the CALIFORNIA CLASS PERIOD was the
 17    overtime compensation for any member of the CALIFORNIA CLASS properly recalculated so
 1X    as to include all earnings in the overtime compensation calculation as required by California
 19    Labor Code §§ 510, et seq.
 20             31.   The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
 21    CLASS Members is impracticable.
                32.   DEFENDANT uniformly violated the rights o f the CALIFORNIA CLASS under
 23    California law by:
 24                   (a)   Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code
                            §§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in
 26                         place company policies, practices and procedures that failed to pay all
 27                         minimum wages and overtime wages due the CALIFORNIA CLASS for

                                                     12
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 14 of 47 Page ID #:25



   1                         all time worked, and failed to accurately record the applicable rates of a I I
                             overtime worked by the CALIFORNIA CLASS;
   3                  (b)    Committing an act of unfair competition in violation of the California
   4                         Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
                             unlawfully, unfairly, and/or deceptively having in place a company policy,
                             practice and procedure that failed to correctly calculate overtime
   -7
                             compensation due to PLAINTIFF and the members of the CALIFORNIA
   8                         CLASS;
                      (c)    Committing an act of unfair competition in violation of the California
 10                          Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
  11                         failing to provide mandatory meal and/or rest breaks to PLAINTIFF and
  12.                        the CALIFORNIA CLASS members; and,
  13                  (d)    Committing an act of unfair competition in violation of the California
 14                          Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200 et seq., by
 15                          violating Cal, Lab. Code § 2802 by failing to reimburse PLAINTIFF and
   6                         the CALIFORNIA CLASS members with necessary expenses incurred in
 17                          the discharge of their job duties.
 18            33     This Class Action meets the statutory prerequisites for the maintenance of a Class
 19     Action as set forth in Cal. Code of Civ. Proc. § 382, in that:
 20                   (a)    The persons who comprise the CALIFORNIA CLASS are so numerous
 21                          that the joinder of all such persons is impracticable and the disposition of
                             their claims as a class will benefit the parties and the Court;
 23                   (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues
 24                          that are raised in this Complaint are common to the CALIFORNIA
                             CLASS will apply uniformly to every member of the CALIFORNIA
 26                          CLASS;
 27                   (e)    The claims of the representative PLAINTIFF are typical of the claims of

                                                       13
                                           CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 15 of 47 Page ID #:26



    1                         each member of the CALIFORNIA CLASS. PLAINTIFF, like all the
                              other members of the CALIFORNIA CLASS, was subjected to the
                              uniform employment practices of DEFENDANT and was a non-exempt
                              employee paid on an hourly basis and paid additional non-discretionary
                              flat sum incentive wages who was subjected to the DEFENDANT's
                              practice and policy which failed to pay the correct rate of overtime wages
                              due to the CALIFORNIA CLASS for all overtime worked by the
                              CALIFORNIA CLASS and thereby systematically underpaid overtime
                              compensation to the CALIFORNIA CLASS. PLAINTIFF sustained
  1 ()                        economic injury as a result of DEFENDANT's employment practices.
  11                          PLAINTIFF and the members of the CALIFORNIA CLASS were and are
 12                           similarly or identically harmed by the same unlawful, deceptive, unfair
  13                          and pervasive pattern of misconduct engaged in by DEFENDANT; and,
 14                    ( d)   The representative PLAINTIFF will fairly and adequately represent and
 15                           protect the interest of the CALIFORNIA CLASS, and has retained
 1(i                          counsel who are competent and experienced in Class Action litigation.
 17                           There are no material conflicts between the claims of the representative
 18                           PLAINTIFF and the members of the CALIFORNIA CLASS that would
                              make class certification inappropriate. Counsel for the CALIFORNIA
 -)c,                         CLASS will vigorously assert the claims of all CALIFORNIA CLASS
 21                           Members.

 22            34.    In addition to meeting the statutory prerequisites to a Class Action, this action
         is properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
 24                   (a)     Without class certification and determination of declaratory, injunctive,
                              statutory and other legal questions within the class format, prosecution ol'
 26                           separate actions by individual members ofthe CALIFORNIA CLASS will
 '17                          create the risk of:

                                                       14
                                           CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 16 of 47 Page ID #:27



      1                1)     Inconsistent or varying adjudications with respect to individual
                              members of the CALIFORNIA CLASS which would establish
                              incompatible standards of conduct for the parties opposing the
      4                       CALIFORNIA CLASS; and/or,
                       2)     Adjudication with respect to individual members of the
      6                       CALIFORNIA CLASS which would as a practical matter be
      7                       dispositive of interests of the other members not party to the
      8                      adjudication or substantially impair or impede their ability to
      9                       protect their interests.
 10              (b)   The parties opposing the CALIFORNIA CLASS have acted or refused to
  II                   act on grounds generally applicable to the CALIFORNIA CLASS, making
 12                    appropriate class-wide relief with respect to the CALIFORNIA CLASS
 13                    as a whole in that DEFENDANT uniformly failed to pay all wages due.
 14                    Including the correct overtime rate, for all worked by the members of the
 15                    CALIFORNIA CLASS as required by law;
 16                    1)     With respect to the First Cause of Action, the final relief on behal f
 17                           of the CALIFORNIA CLASS sought does not relate exclusively to
  IS                          restitution because through this claim PLAINTIFF seeks
  1                          declaratory relief holding that the DEFENDANT's policy and
                              practices constitute unfair competition, along with declaratory
 21                          relief, injunctive relief, and incidental equitable relief as may be
                              necessary to prevent and remedy the conduct declared to constitute
 7,3                          unfair competition;
 24              (c)   Common questions of law and fact exist as to the members of the
                       CALIFORNIA CLASS, with respect to the practices and violations of
                       California law as listed above, and predominate over any question
                       affecting only individual CALIFORNIA CLASS Members, and a Class
 28                                              15
                                    CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 17 of 47 Page ID #:28



                       Action is superior to other available methods for the fair and efficient
                       adjudication of the controversy, including consideration of:
                       1)     The interests of the members of the CALIFORNIA CLASS in
  4                           individually controlling the prosecution or defense of separate
                             actions in that the substantial expense of individual actions will be
  ()                         avoided to recover the relatively small amount of economic losses
                             sustained by the individual CALIFORNIA CLASS Members when
   X                          compared to the substantial expense and burden of individual
  9                          prosecution of this litigation;
 10                    2)    Class certification will obviate the need for unduly duplicalk
  11                          litigation that would create the risk of:
 12                           A.     Inconsistent or varying adjudications with respect to
 13                                  individual members of the CALIFORNIA CLASS, which
 14                                  would establish incompatible standards of conduct for the
 15                                  DEFENDANT; and/or,
  I6                         B.      Adjudications with respect to individual members of the
 17                                  CALIFORNIA CLASS would as a practical matter be
 18                                  dispositive of the interests of the other members not parties
 19                                  to the adjudication or substantially impair or impede their
 20                                  ability to protect their interests;
 21                    3)     In the context of wage litigation because a substantial number of
                              individual CALIFORNIA CLASS Members will avoid asserting
 7)3                         their legal rights out of fear of retaliation by DEFENDANT, which
 24                           may adversely affect an individual's job with DEFENDANT or
                             with a subsequent employer, the Class Action is the only means to
 26                          assert their claims through a representative; and,
 27                    4)    A class action is superior to other available methods for the fair

                                                16
                                    CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 18 of 47 Page ID #:29



    1                                  and efficient adjudication of this litigation because class treatment
                                       will obviate the need for unduly and unnecessary duplicative
                                       litigation that is likely to result in the absence of certification of
   4                                   this action pursuant to Cal. Code of Civ. Proc. § 382.
               35.     This Court should permit this action to be maintained as a Class Action pursuant
         to Cal. Code of Civ. Proc.. § 382 because:
    7                 (a)     The questions of law and fact common to the CALIFORNIA CLASS
   8                          predominate over any question affecting only individual CALIFORNIA
                              CLASS Members because the DEFENDANT's employment practices are
  IU                          uniform and systematically applied with respect to the CALIFORNIA
  11                          CLASS;
                      (b)     A Class Action is superior to any other available method for the fair and
 13                           efficient adjudication of the claims of the members of the CALIFORNIA
 14                           CLASS because in the context of employment litigation a substantial
  IS                          number of individual CALIFORNIA CLASS Members will avoid
 16                           asserting their rights individually out of fear of retaliation or adverse
 17                           impact on their employment;
 1$                   (c)     The members of the CALIFORNIA CLASS are so numerous that it is
  1 1)                        impractical to bring all members of the CALIFORNIA CLASS before the
 20                           Court;
 21                   (d)     PLAINTIFF, and the other CALIFORNIA CLASS Members, will not be
 '72                          able to obtain effective and economic legal redress unless the action is
                              maintained as a Class Action;
                      (e)     There is a community of interest in obtaining appropriate legal and
                              equitable relief for the acts of unfair competition, statutory violations and
                              other improprieties, and in obtaining adequate compensation for the
                              damages and injuries which DEFENDANT's actions have inflicted upon

                                                         17
                                             CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 19 of 47 Page ID #:30



                            the CALIFORNIA CLASS;
                     (f)    There is a community of interest in ensuring that the combined assets of
                            DEFENDANT are sufficient to adequately compensate the members of
  4                         the CALIFORNIA CLASS for the injuries sustained;
  5                  (g)    DEFENDANT has acted or refused to act on grounds generally applicable
                            to the CALIFORNIA CLASS, thereby making final class-wide relief
   7                        appropriate with respect to the CALIFORNIA CLASS as a whole;
  8                  (h)    The members of the CALIFORNIA CLASS are readily ascertainable from
  9                         the business records of DEFENDANT; and,
 1(1                  )     Class treatment provides manageable judicial treatment calculated to bring
  II                        a efficient and rapid conclusion to all litigation of all wage and hour
 12                         related claims arising out of the conduct of DEFENDANT as to the
 13                         members of the CALIFORNIA CLASS.
 14           36.    DEFENDANT maintains records from which the Court can ascertain and identify
 15    by job title each of DEFENDANT's employees who as have been systematically, intentionally
 16    and uniformly subjected to DEFENDANT's company policy, practices and procedures as herein
 17    alleged. PLAINTIFF will seek leave to amend the Complaint to include any additional job titles
 18    of similarly situated employees when they have been identified.
 19
 20                           THE CALIFORNIA LABOR SUB-CLASS
 21           37.    PLAINTIFF further brings the Second, Third. Fourth, Fifth, Sixth, Seventh and
 22    Eighth causes of Action on behalf of a California sub-class, defined as all members of the
       CALIFORNIA CLASS classified as non-exempt employees (the "CALIFORNIA LABOR
 24    SUB-CLASS") at any time during the period beginning on the date three (3) years prior to the
       filing of the complaint and ending on the date as determined by the Court (the "CALIFORNIA
 26    LABOR SUB-CLASS PERIOD") pursuant to Cal. Code of Civ. Proc. § 382. The amount in
 27    controversy for the aggregate claim of CALIFORNIA LABOR SUB-CLASS Members is under
 ,X
                                                    18
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 20 of 47 Page ID #:31



         live million dollars ($5,000.000.00).
                38.    DEFENDANT. as a matter of company policy, practice and procedure, and in
   3     violation of the applicable Labor Code, Industrial Welfare Commission ("IWC") Wage Order
   4     requirements. and the applicable provisions of California law, intentionally, knowingly, and
         wilfully, engaged in a practice whereby DEFENDANT failed to correctly calculate overtime
   6     compensation for the overtime worked by PLAINTIFF and the other members of the
   7     CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT enjoyed the benefit of this
         work, required employees to perform this work and permitted or suffered to permit this
   9     overtime work. DEFENDANT has uniformly denied these CALIFORNIA LABOR SUB-
 10      CLASS Members overtime wages at the correct amount to which these employees are entitled
 11      in order to unfairly cheat the competition and unlawfully profit. To the extent equitable tolling
 12      operates to toll claims by the CALIFORNIA LABOR SUB-CLASS against DEFENDANT. the
 13      CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted accordingly.
 14             39.    DEFENDANT maintains records from which the Court can ascertain and identify
 15      by name and job title, each of DEFENDANT's employees who have been systematically,
 16      intentionally and uniformly subjected to DEFENDANT's company policy, practices and
 17      procedures as herein alleged. PLAINTIFF will seek leave to amend the complaint to include
 1$      any additional job titles of similarly situated employees when they have been identified.
                40.    The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
 20      CALIFORNIA LABOR SUB-CLASS Members is impracticable.
 21             41.    Common questions of law and fact exist as to members of the CALIFORNIA
         I .ABOR SUB-CLASS, including, but not limited, to the following:
 ) •.;
                       (a)    Whether DEFENDANT unlawfully failed to correctly calculate and pay
 24                           overtime compensation to members of the CALIFORNIA LABOR SUB-
   5                          CLASS in violation of the California Labor Code and California
 26                           regulations and the applicable California Wage Order;
 27                    (b)    Whether the members of the CALIFORNIA LABOR SUB-CLASS are
 28                                                     19
                                            CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 21 of 47 Page ID #:32



  1                       entitled to overtime compensation for overtime worked under the overt ime
                          pay requirements of California law;
  3                (c)    Whether DEFENDANT failed to accurately record the applicable
  4                       overtime rates for all overtime worked PLAINTIFF and the other
                          members of the CALIFORNIA LABOR SUB-CLASS;
  6                (d)     Whether DEFENDANT failed to provide PLAINTIFF and the other
                           members of the CALIFORNIA LABOR SUB-CLASS with legally
  8                        required uninterrupted thirty (30) minute meal breaks and rest periods;
                   (e)     Whether DEFENDANT failed to provide PLAINTIFF and the other
 IU                       members of the CALIFORNIA LABOR SUB-CLASS with accurate
 11                        itemized wage statements;
                   (f)     Whether DEFENDANT has engaged in unfair competition by the
 13                       above-listed conduct;
 14                (g)    The proper measure of damages and penalties owed to the members of the
 15                       CALIFORNIA LABOR SUB-CLASS; and,
 16                (h)     Whether DEFENDANT's conduct was willful.
 17         42.     DEFENDANT, as a matter of company policy, practice and procedure, failed to
 18   accurately calculate overtime compensation for the CALIFORNIA LABOR SUB-CLASS
 19   Members and failed to provide accurate records of the applicable overtime rates for the
 20   overtime worked by these employees. All of the CALIFORNIA LABOR SUB-CLASS
 21   Members, including PLAINTIFF, were non-exempt employees who were paid on an hourly
 22   basis by DEFENDANT according to uniform and systematic company procedures as alleged
 23   herein above. This business practice was uniformly applied to each and every member of the
 24   CALIFORNIA LABOR SUB-CLASS, and therefore, the propriety of this conduct can be
 25   adjudicated on a class-wide basis.
            43.     DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
 27
      under California law by:

                                                   20
                                       CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 22 of 47 Page ID #:33



  1              (a)    Violating Cal. Lab. Code §§ 1194, 1197 & 1197.1 et seq., by failing to
                       accurately pay PLAINTIFF and the members of the CALIFORNIA
  3                     LABOR SUB-CLASS the correct minimum wage pay for which
  4                    DEFENDANT is liable pursuant to Cal. Lab. Code §§ 1194 and 1197:
  5              (b)    Violating Cal. Lab. Code §§ 510, et seq., by failing to accurately pay
                       PLAINTIFF and the members of the CALIFORNIA LABOR SUB-
  7                    CLASS the correct overtime pay for which DEFENDANT is liable
  8                     pursuant to Cal. Lab. Code § 1194 & § 1198;
                 (c)    Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide
 IO                     PLAINTIFF and the other members of the CALIFORNIA CLASS with
 11                    all legally required off-duty. uninterrupted thirty (30) minute meal breaks
 12                    and the legally required rest breaks;
 13              (d)   Violating Cal. Lab. Code § 226, by failing to provide PLAINTIFF and the
 14                    members of the CALIFORNIA LABOR SUB-CLASS with an accurate
 15                     itemized statement in writing showing all accurate and applicable
 16                    overtime rates in effect during the pay period and the corresponding
 17                    amount of time worked at each overtime rate by the employee;
 18              (e)   Violating Cal, Lab. Code § 2802 by failing to reimburse PLAINTIFF and
 19                    the CALIFORNIA CLASS members with necessary expenses incurred in
 20                    the discharge of their job duties; and,
 21              (f)   Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that
                       when an employee is discharged or quits from employment, the employer
 23                    must pay the employee all wages due without abatement, by failing to
 24                    tender full payment and/or restitution of wages owed or in the manner
 25                    required by California law to the members of the CALIFORNIA LABOR
 26                    SUB-CLASS who have terminated their employment.
 27        44.   This Class Action meets the statutory prerequisites for the maintenance of a Class
 28                                              21
                                     CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 23 of 47 Page ID #:34



  1   Action as set forth in Cal. Code of Civ. Proc. § 382, in that:
                    (a)    The persons who comprise the CALIFORNIA LABOR SUB-CLASS are
  3                        so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS
  4                        Members is impracticable and the disposition of their claims as a class
                           will benefit the parties and the Court;
                    ( b)   Nearly all factual, legal, statutory, declaratory and injunctive relief issues
                           that are raised in this Complaint are common to the CALIFORNIA
  8                        LABOR SUB-CLASS and will apply uniformly to every member of the
  9                        CALIFORNIA LABOR SUB-CLASS;
 10                 (c)    The claims of the representative PLAINTIFF are typical of the claims of
 11                        each member of the CALIFORNIA LABOR SUB-CLASS. PLAINTIFF.
 12                        like all the other members of the CALIFORNIA LABOR SUB-CLASS.
 13                        was a non-exempt employee paid on an hourly basis and paid additional
 14                        non-discretionary flat sum incentive wages who was subjected to the
 15                        DEFENDANT's practice and policy which failed to pay the correct rate
 16                        of overtime wages due to the CALIFORNIA LABOR SUB-CLASS for
 17                        all overtime worked. PLAINTIFF sustained economic injury as a result
 18                        of DEFENDANT's employment practices. PLAINTIFF and the members
 19                        of the CALIFORNIA LABOR SUB-CLASS were and are similarly or
 20                        identically harmed by the same unlawful, deceptive, unfair and pervasive
 21                        pattern of misconduct engaged in by DEFENDANT; and,
 22                 (d)    The representative PLAINTIFF will fairly and adequately represent and
 23
                           protect the interest of the CALIFORNIA LABOR SUB-CLASS, and has
 24                        retained counsel who are competent and experienced in Class Action
 25                        litigation. There are no material conflicts between the claims of the
 26                        representative PLAINTIFF and the members of the CALIFORNIA
 27                        LABOR SUB-CLASS that would make class certification inappropriate.
 28                                                  22
                                        CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 24 of 47 Page ID #:35



   1                        Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously
                            assert the claims of all CALIFORNIA LABOR SUB-CLASS Members.
             45.     In addition to meeting the statutory prerequisites to a Class Action, this action is
       properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
                    (a)     Without class certification and determination of declaratory, injunctive,
  6                         statutory and other legal questions within the class format, prosecution of
  7                         separate actions by individual members of the CALIFORNIA LABOR
  8                         SUB-CLASS will create the risk of:
  9                         1)     Inconsistent or varying adjudications with respect to individual
                                   members of the CALIFORNIA LABOR SUB-CLASS which
 11                                would establish incompatible standards of conduct for the parties
 12                                opposing the CALIFORNIA LABOR SUB-CLASS; or,
 13                         2)     Adjudication with respect to individual members of the
 14                                CALIFORNIA LABOR SUB-CLASS which would as a practical
 15                                matter be dispositive of interests of the other members not party to
 16                                the adjudication or substantially impair or impede their ability to
 17                                protect their interests.
 18                  (b)    The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted
 19                         or refused to act on grounds generally applicable to the CALIFORNIA
 20                         LABOR SUB-CLASS, making appropriate class-wide relief with respect
 21                         to the CALIFORNIA LABOR SUB-CLASS as a whole in that
                            DEFENDANT uniformly failed to pay all wages due. Including the
                            correct overtime rate, for all overtime worked by the members of the
 .)4                        CALIFORNIA LABOR SUB-CLASS as required by law;
                    (c)     Common questions of law and fact predominate as to the members of the
 )6                         CALIFORNIA LABOR SUB-CLASS, with respect to the practices and
 /7                         violations of California Law as listed above, and predominate over any

                                                      23
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 25 of 47 Page ID #:36



  1                    question affecting only individual CALIFORNIA LABOR SUB-CLASS
                       Members, and a Class Action is superior to other available methods for
                       the fair and efficient adjudication of the controversy, including
  4                    consideration of:
                       1)    The interests of the members of the CALIFORNIA LABOR SUB-
                             CLASS in individually controlling the prosecution or defense of
  7                          separate actions in that the substantial expense of individual
  8                          actions will be avoided to recover the relatively small amount of
  9                          economic losses sustained by the individual CALIFORNIA
 10                           LABOR SUB-CLASS Members when compared to the substantial
 11                          expense and burden of individual prosecution of this litigation;
 12                    2)    Class certification will obviate the need for unduly duplicative
 13                           litigation that would create the risk of:
 14                          A.      Inconsistent or varying adjudications with respect to
 15                                  individual members of the CALIFORNIA LABOR SUB-
 16                                  CLASS, which would establish incompatible standards of
 17                                  conduct for the DEFENDANT; and/or,
 18                           B.     Adjudications with respect to individual members of the
 19                                  CALIFORNIA LABOR SUB-CLASS would as a practical
                                     matter be dispositive of the interests of the other members
 21                                  not parties to the adjudication or substantially impair or
                                     impede their ability to protect their interests;
 23                    3)     In the context of wage litigation because a substantial number of
 74                          individual CALIFORNIA LABOR SUB-CLASS Members will
 25                          avoid asserting their legal rights out of fear of retaliation by
 26                          DEFENDANT, which may adversely affect an individual's job
 27                          with DEFENDANT or with a subsequent employer, the Class

                                                24
                                    CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 26 of 47 Page ID #:37



                                   Action is the only means to assert their claims through a
                                   representative; and,
                            4)     A class action is superior to other available methods for the fair
  4                                and efficient adjudication of this litigation because class treatment
                                   will obviate the need for unduly and unnecessary duplicative
  6                                litigation that is likely to result in the absence of certification of
  7                                this action pursuant to Cal. Code of Civ. Proc. § 382.
  8           46.    This Court should permit this action to be maintained as a Class Action pursuant
        to Cal. Code of Civ. Proc. § 382 because:
 1O                  (a)    The questions of law and fact common to the CALIFORNIA LABOR
  11                        SUB-CLASS predominate over any question affecting only individual
  12                        CALIFORNIA LABOR SUB-CLASS Members;
 13                  (b)    A Class Action is superior to any other available method for the fair and
  14                        efficient adjudication of the claims of the members of the CALIFORNIA
 15                         LABOR SUB-CLASS because in the context of employment litigation a
 16                         substantial number of individual CALIFORNIA LABOR SUB-CLASS
  17                        Members will avoid asserting their rights individually out of fear of
  18                        retaliation or adverse impact on their employment;
 19                  (c)    The members of the CALIFORNIA LABOR SUB-CLASS are so
 2(1                        numerous that it is impractical to bring all members of the CALIFORNIA
 21                         LABOR SUB-CLASS before the Court;
                     (d)    PLAINTIFF, and the other CALIFORNIA LABOR SUB-CLASS
 7)3                        Members, will not be able to obtain effective and economic legal redress
 )4                         unless the action is maintained as a Class Action;
 25                  (e)    There is a community of interest in obtaining appropriate legal and
 26                         equitable relief for the acts of unfair competition, statutory violations and
 .7)7                       other improprieties, and in obtaining adequate compensation for the
 28                                                  25
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 27 of 47 Page ID #:38




  1                        damages and injuries which DEFENDANT's actions have inflicted upon
                           the CALIFORNIA LABOR SUB-CLASS;
                    (f)    There is a community of interest in ensuring that the combined assets of
  4                        DEFENDANT are sufficient to adequately compensate the members o
                           the CALIFORNIA LABOR SUB-CLASS for the injuries sustained;
  6                 (g)    DEFENDANT has acted or refused to act on grounds generally applicable
  7                        to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-
  8                        wide relief appropriate with respect to the CALIFORNIA LABOR SUB-
                           CLASS as a whole:
 lU                 (h)    The members of the CALIFORNIA LABOR SUB-CLASS are readily
 II                        ascertainable from the business records of DEFENDANT.                The
 12                        CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA
 13                        CLASS Members classified as non-exempt employees during the
 14                        CALIFORNIA LABOR SUB-CLASS PERIOD; and,
 15                 (i)    Class treatment provides manageable judicial treatment calculated to bring
 16                        a efficient and rapid conclusion to all litigation of all wage and hour
 17                        related claims arising out of the conduct of DEFENDANT as to the
 18                        members of the CALIFORNIA LABOR SUB-CLASS.
 19

 7(1                                 FIRST CAUSE OF ACTION
 21                                 For Unlawful Business Practices

                             [Cal. Bus. And Prof. Code §§ 17200, et seq.]
           (By PLAINTIFF and the CALIFORNIA CLASS and Against All Defendants)
 24          47.    PLAINTIFF, and the other members of the CALIFORNIA CLASS, reallege and
       incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
 26    Complaint.
             48.    DEFENDANT is a -'person" as that term is defined under Cal. Bus. and Prof.

                                                    26
                                        CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 28 of 47 Page ID #:39



   1    Code § 17021 .
               49.    California Business & Professions Code §§ 17200, et seq. (the "UCL") defines
   3    unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section
   4    17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
        competition as follows:
               Any person who engages, has engaged, or proposes to engage in unfair
               competition may be enjoined in any court of competent jurisdiction. The court
   7           may make such orders or judgments, including the appointment of a receiver, as
               may be necessary to prevent the use or employment by any person of any practice
               which constitutes unfair competition, as defined in this chapter, or as may be
               necessary to restore to any person in interest any money or property, real or
  9            personal, which may have been acquired by means of such unfair competition.
 IU     Cal Ilus. & Prof. Code § 17203.
 11            50.    By the conduct alleged herein, DEFENDANT has engaged and continues to
 12     engage in a business practice which violates California law, including but not limited to, the
 13     applicable Wage Order(s), the California Code of Regulations and the California Labor Code
 14     including Sections 204, 210, 226.7, 510, 512, 558, 1194, 1197, 1197.1, 1198 and 2802, for
 15     which this Court should issue declaratory and other equitable relief pursuant to Cal. Bus. &
 16     Prof. Code § 17203 as may be necessary to prevent and remedy the conduct held to constitute
 17     unfair competition, including restitution of wages wrongfully withheld.
 18            51.   By the conduct alleged herein, DEFENDANT's practices were unlawful and
 19     unfair in that these practices violated public policy, were immoral, unethical, oppressive,
 20     unscrupulous or substantially injurious to employees, and were without valid justification or
 21     utility for which this Court should issue equitable and injunctive relief pursuant to Section
        17203 ofthe California Business & Professions Code, including restitution of wages wrongfully
 23     withheld.
 24           52.    By the conduct alleged herein, DEFENDANT's practices were deceptive and
 75     fraudulent in that DEFENDANT's uniform policy and practice failed to pay PLAINTIFF, and
 26     other members of the CALIFORNIA CLASS, minimum and reporting time wages due, wages
 -' 7   due for overtime worked, failed to reimburse for necessary business expenses incurred in the
 28                                                  27
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 29 of 47 Page ID #:40




  1     discharge of their job duties for DEFENDANT, failed to accurately to record the applicable
  2     rate of all overtime worked, and failed to provide the required amount of overtime
  3     compensation due to a systematic miscalculation of the overtime rate that cannot be justified,
  4     pursuant to the applicable Cal. Lab, Code, and Industrial Welfare Commission requirements in
  5     violation of Cal. Bus. Code §§ 17200, et seq., and for which this Court should issue injunctive
  6     and equitable relief, pursuant to Cal. Bus. & Prof. Code § 17203, including restitution of wages
  7     wrongfully withheld.
  8            53.    By the conduct alleged herein, DEFENDANT's practices were also unlawful,
  9     unfair and deceptive in that DEFENDANT's employment practices caused PLAINTIFF and the
 10     other members of the CALIFORNIA CLASS to be underpaid during their employment with
 11     DEFENDANT.
 12            54.    By the conduct alleged herein, DEFENDANT's practices were also unfair and
 13     deceptive in that DEFENDANT's uniform policies, practices and procedures failed to provide
 14     mandatory meal and/or rest breaks to PLAINTIFF and the CALIFORNIA CLASS members.
 15            55.    Therefore, PLAINTIFF demands on behalf of herself and on behalf of each
 16     CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
 17     meal period was not timely provided for each five (5) hours of work, and/or one (1) hour of pay
 18     for each workday in which a second off-duty meal period was not timely provided for each ten
 19     (10) hours of work.
 20            56.    PLAINTIFF further demands on behalf of herself and on behalf of each
 21     CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off duty
 22     paid rest period was not timely provided as required by law.
 23            57.    By and through the unlawful and unfair business practices described herein,
 ?z1-   DEFENDANT has obtained valuable property, money and services from PLAINTIFF and the
 25     other members of-the CALIFORNIA CLASS, including earned wages for all overtime worked,
 26     and has deprived them of valuable rights and benefits guaranteed by law and contract, all to the
 27     detriment of these employees and to the benefit of DEFENDANT so as to allow DEFENDANT
 28                                                   28
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 30 of 47 Page ID #:41



   1    to unfairly compete against competitors who comply with the law.
               58.    All the acts described herein as violations of, among other things, the Industrial
   3    Welfare Commission Wage Orders, the California Code of Regulations, and the California
   4    Labor Code, were unlawful and in violation of public policy, were immoral, unethical.
        oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and
        deceptive business practices in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.
   7           59.    PLAINTIFF and the other members of the CALIFORNIA CLASS are entitled to,
   8    and do, seek such relief as may he necessary to restore to them the money and property which
   9    DEFENDANT has acquired, or of which PLAINTIFF and the other members of the
 It)    CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
 11     unfair business practices, including earned but unpaid wages for all overtime worked.
 12            60.    PLAINTIFF and the other members of the CALIFORNIA CLASS are further
 13     entitled to, and do, seek a declaration that the described business practices are unlawful, unfair
 14     and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
 15     engaging in any unlawful and unfair business practices in the future.
 1(i           61.    PLAINTIFF and the other members of the CALIFORNIA CLASS have no plain.
 17     speedy and/or adequate remedy at law that will end the unlawful and unfair business practices
 I8     of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.
 19     As a result of the unlawful and unfair business practices described herein, PLAINTIFF and the
 20     other members of the CALIFORNIA CLASS have suffered and will continue to suffer
 21     irreparable legal and economic harm unless DEFENDANT is restrained from continuing to
 22     engage in these unlawful and unfair business practices.
 1 -3
        ///
 24     ///
   s    ///
        /1/
 27     ///
 ,q
                                                       29
                                           CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 31 of 47 Page ID #:42



                                   SECOND CAUSE OF ACTION
                                 For Failure To Pay Minimum Wages
  3                           [Cal. Lab. Code §§ 1194, 1197 and 1197.11
  4                (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
                                      and Against All Defendants)
             62.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-
  7   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior
  8   paragraphs of this Complaint.
  9          63.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
 10   bring a claim for DEFENDANT's willful and intentional violations of the California Labor
 11   Code and the Industrial Welfare Commission requirements for DEFENDANT's failure to
 12   accurately calculate and pay minimum wages and reporting time wages to PLAINTIFF and
 13   CALIFORNIA CLASS Members.
 14          64.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations. and
 15   public policy, an employer must timely pay its employees for all hours worked.
 16         65.     Cal. Lab. Code § 1197 provides the minimum wage for employees fixed by the
 17   commission is the minimum wage to be paid to employees, and the payment of a less wage than
 18   the minimum so fixed in unlawful.
 19         66.     Cal. Lab. Code § 1194 establishes an employee's right to recover unpaid wages,
 20   including minimum wage compensation and interest thereon, together with the costs of suit.
 21         67.    DEFENDANT maintained a uniform wage practice of paying PLAINTIFF and
 22   the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
 23   amount of time they work. As set forth herein, DEFENDANT's uniform policy and practice
 24   was to unlawfully and intentionally deny timely payment of wages due to PLAINTIFF and the
 25   other members of the CALIFORNIA LABOR SUB-CLASS.
 26         68.    DEFENDANT's uniform pattern ofunlawful wage and hour practices manifested.
 27   without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a

                                                   30
                                       CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 32 of 47 Page ID #:43



  1   result of implementing a uniform policy and practice that denies accurate compensation to
  2   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS in regards to
  3   minimum wage pay.
  4          69.     In committing these violations of the California Labor Code, DEFENDANT
  5   inaccurately calculated the correct time worked and consequently underpaid the actual time
  6   worked by PLAINTIFF and other members of the CALIFORNIA LABOR SUB-CLASS.
  7   DEFENDANT acted in an illegal attempt to avoid the payment of all earned wages, and other
  8   benefits in violation of the California Labor Code, the Industrial Welfare Commission
  9   requirements and other applicable laws and regulations.
 10          70.    As a direct result of DEFENDANT's unlawful wage practices as alleged herein,
 11   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
 12   receive the correct minimum wage compensation for their time worked for DEFENDANT.
 13          71.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
 14   other members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked that
 15   they were entitled to, constituting a failure to pay all earned wages.
 16          72.    By virtue of DEFENDANT's unlawful failure to accurately pay all earned
 17   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
 18   CLASS for the true time they. worked, PLAINTIFF and the other members of the
 19   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
 20   injury in amounts which are presently unknown to them and which will be ascertained
 21   according to proof at trial.
 22          73.    DEFENDANT knew or should have known that PLAINTIFF and the other
 23   members of the CALIFORNIA LABOR SUB-CLASS were under compensated for their time
 74   worked. DEFENDANT systematically elected, either through intentional malfeasance or gross
 25   nonfeasance, to not pay employees for their labor as a matter of uniform company policy,
 26   practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to
 27   pay PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS the
 28                                                  31
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 33 of 47 Page ID #:44



  1   correct minimum wages for their time worked.
             74.    In performing the acts and practices herein alleged in violation of California la 1)or
      laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
  4   all time worked and provide them with the requisite compensation, DEFENDANT acted and
      continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and the other
  6   members of the CALIFORNIA LABOR SUB-CLASS with a conscious and utter disregard for
  7
      their legal rights, or the consequences to them, and with the despicable intent of depriving them
      of their property and legal rights, and otherwise causing them injury in order to increase
  9   company profits at the expense of these employees.
 10          75.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
 11   therefore request recovery of all unpaid wages, according to proof, interest, statutory costs, as
 12   well as the assessment of any statutory penalties against DEFENDANT, in a sum as provided
 13   by the California Labor Code and/or other applicable statutes. To the extent minimum wage
 14   compensation is determined to be owed to the CALIFORNIA LABOR SUB-CLASS Members
 15   who have terminated their employment, DEFENDANT's conduct also violates Labor Code §§
      201 and/or 202, and therefore these individuals are also be entitled to waiting time penalties
 17   under Cal. Lab. Code § 203, which penalties are sought herein on behalf of these
 18   CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT's conduct as alleged herein
      was willful, intentional and not in good faith. Further, PLAINTIFF and other CALIFORNIA
 20   LABOR SUB-CLASS Members are entitled to seek and recover statutory costs.
 21
                                     THIRD CAUSE OF ACTION
                             For Failure To Pay Overtime Compensation
 24                           [Cal. Lab. Code §§ 204, 510, 1194 and 1198]
          (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  6                                             Defendants)
 27          76.    PLAINTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,
 28                                                  32
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 34 of 47 Page ID #:45



     1   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
  2      of this Complaint.
  3             77.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
  4      bring a claim for DEFENDANT's willful and intentional violations of the California Labor
  5      Code and the Industrial Welfare Commission requirements for DEFENDANT's failure to
  6      accurately calculate the applicable rates for all overtime worked by PLAINTIFF and other
  7      members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANT's failure to properly
  8      compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked.
  9      including, work performed in excess of eight (8) hours in a workday and/or forty (40) hours in
 10      any workweek.
 11             78.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and
 12      public policy, an employer must timely pay its employees for all hours worked.
 13             79.    Cal. Lab. Code § 510 further provides that employees in California shall not be
 14      employed more than eight (8) hours per workday and/or more than forty (40) hours per
 15      workweek unless they receive additional compensation beyond their regular wages in amounts
 16      specified by law.
 17             80.    Cal. Lab. Code § 1194 establishes an employee's right to recover unpaid wages,
 18      including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.
 19      Code § 1198 further states that the employment of an employee lbr longer hours than those
 20      fixed by the Industrial Welfare Commission is unlawful.
 21             81.    DEFENDANT maintained a uniform wage practice of paying PLAINTIFF and
 22      the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
 23      amount of overtime worked and correct applicable overtime rate for the amount of overtime
 24      they worked. As set forth herein, DEFENDANT's uniform policy and practice was to
 25      unlawfully and intentionally deny timely payment of wages due for the overtime worked by
 26      PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS, and
 27      DEFENDANT in fact failed to pay these employees the correct applicable overtime wages for
 2
                                                        33
                                            CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 35 of 47 Page ID #:46



   1    all overtime worked.
               82.    DEFENDANT's uniform pattern o f unlawful wage and hour practices manifested.
        without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a
  4     result of implementing a uniform policy and practice that denied accurate compensation to
  5     PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS for all
        overtime worked, including, the work performed in excess of eight (8) hours in a workday
        and/or forty (40) hours in any workweek.
  8            83.    In committing these violations of the California Labor Code, DEFENDANT
  9     inaccurately calculated the amount of overtime worked and the applicable overtime rates and
 1 11   consequently underpaid the actual time worked by PLAINTIFF and other members of the
 11     CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an illegal attempt to avoid the
 12     payment of all earned wages, and other benefits in violation of the California Labor Code, the
 13     Industrial Welfare Commission requirements and other applicable laws and regulations.
 14            84.    As a direct result of DEFENDANT's unlawful wage practices as alleged herein.
 15     PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
 16     receive full compensation for all overtime worked.
 17            85.    Cal. Lab. Code § 515 sets out various categories of employees who are exempt
 18     from the overtime requirements of the law. None of these exemptions are applicable to
 1()    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS. Further.
 )0     PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS are not subject
 21     to a valid collective bargaining agreement that would preclude the causes of action contained
 22     herein this Complaint. Rather, the PLAINTIFF brings this Action on behalf of herself and the
 23     CALIFORNIA LABOR SUB-CLASS based on DEFENDANT's violations of non-negotiable.
 24     non-waiveable rights provided by the State of California.
 25            86.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
 26     other members ofthe CALIFORNIA LABOR SUB-CLASS were paid less for time worked that
 27     they were entitled to, constituting a failure to pay all earned wages.

                                                       34
                                           CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 36 of 47 Page ID #:47




  1          87.     DEFENDANT failed to accurately pay PLAINTIFF and the other members of the
  2   CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked which was in
  3   excess of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 1194
  4   & 1198, even though PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
  5   CLASS were required to work, and did in fact work, overtime as to which DEFENDANT failed
  6   to accurately record and pay using the applicable overtime rate as evidenced by
  7   DEFENDANT's business records and witnessed by employees.
  8          88.    By virtue of DEFENDANT's unlawful failure to accurately pay all earned
  9   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
 10   CLASS for the true time they worked, PLAINTIFF and the other members of the
 11   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
 12   injury in amounts which are presently unknown to them and which will be ascertained
 13   according to proof at trial.
 14          89.    DEFENDANT knew or should have known that PLAINTIFF and the other
 15   members of the CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime
 16   worked. DEFENDANT systematically elected, either through intentional malfeasance or gross
 17   nonfeasance, to not pay employees for their labor as a matter of uniform company policy,
 18   practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to
 19   pay PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS the
 20   applicable overtime rate.
 21          90.    In performing the acts and practices herein alleged in violation of California labor
 22   laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
 23   all time worked and provide them with the requisite overtime compensation, DEFENDANT
 24   acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and
 25   the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter
 26   disregard for their legal rights, or the consequences to them, and with the despicable intent of
 27   depriving them of their property and legal rights, and otherwise causing them injury in order
 28                                                  35
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 37 of 47 Page ID #:48



        to increase company profits at the expense of these employees.
               91.    PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
        therefore request recovery of all unpaid wages, including overtime wages, according to proof,
  4     interest. statutory costs, as well as the assessment of any statutory penalties against
        DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable
        statutes. To the extent overtime compensation is determined to be owed to the CALIFORNIA
   7    LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT'S
  8     conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also
  9     be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought
 I t)   herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT's
  II    conduct as alleged herein was willful, intentional and not in good faith. Further, PLAINTIFF
 12     and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover
 13     statutory costs.
 14
 15                                   FOURTH CAUSE OF ACTION
 16                            For Failure to Provide Required Meal Periods
 17                                   [Cal. Lab. Code §§ 226.7 & 512 1
 18         (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
 19                                               Defendants)
 20            92.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,
 21     reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
 22     of this Complaint.
 23            93.    During the CALIFORNIA CLASS PERIOD, from time to time, DEFENDANT
 24     failed to provide all the legally required off-duty meal breaks to PLAINTIFF and the other
 25     CALIFORNIA LABOR SUB-CLASS Members as required by the applicable Wage Order and
 26     Labor Code. The nature of the work performed by PLAINTIFF and CALIFORNIA LABOR
 27     SUB-CLASS MEMBERS did not prevent these employees from being relieved of all of their
 28                                                    36
                                           CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 38 of 47 Page ID #:49



         duties for the legally required off-duty meal periods. As a result of their rigorous work
         schedules, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were from
         time to time not fully relieved of duty by DEFENDANT for their meal periods. Additionally,
    4    DEFENDANT's failure to provide PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
   5     Members with legally required meal breaks prior to their fifth (5th) hour of work is evidenced
         by DEFENDANT's business records. Further, DEFENDANT failed to provide PLAINTIFF
         and CALIFORNIA CLASS Members with a second off-duty meal period from time to time in
         which these employees were required by DEFENDANT to work ten (10) hours of work. As
         a result, PLAINTIFF and other members ofthe CALIFORNIA LABOR SUB-CLASS therefore
  1 ()   forfeited meal breaks without additional compensation and in accordance with DEFENDANT's
  1I     strict corporate policy and practice.
 12              94.   DEFENDANT further violated California Labor Code §§ 226.7 and the applicable
 13      IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR SUB-
 14      CLASS Members who were not provided a meal period, in accordance with the applicable
         Wage Order, one additional hour of compensation at each employee's regular rate of pay for
         each workday that a meal period was not provided.
 17              95.   As a proximate result of the aforementioned violations, PLAINTIFF and
         CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount accord i
 19      to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs 01
 2(1     suit.
 21
 1")
                                         FIFTH CAUSE OF ACTION
 23                             For Failure to Provide Required Rest Periods
 24                                    [Cal. Lab. Code §§ 226.7 & 512 1
    S        (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
                                                  Defendants)
                 96.   PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-CLASS,

                                                       37
                                            CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 39 of 47 Page ID #:50



      reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
      of this Complaint.
              97.   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were from
  4   time to time required to work in excess of four (4) hours without being provided ten (10) minute
      rest periods. Further, these employees were denied their first rest periods of at least ten (10)
      minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest
      period of at least ten (10) minutes for some shifts worked of between six (6) and eight (8) hours,
  8   and a first, second and third rest period of at least ten (10) minutes for some shifts worked of
  9   ten (10) hours or more. PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members
 10   were also not provided with one hour wages in lieu thereof. As a result of their rigorous work
 11   schedules, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were
 12   periodically denied their proper rest periods by DEFENDANT and DEFENDANT's managers.
              98.   DEFENDANT further violated California Labor Code §§ 226.7 and the applicable
 14   I WC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR SUB-
 15   CLASS Members who were not provided a rest period, in accordance with the applicable Wage
 16   Order, one additional hour of compensation at each employee's regular rate of pay for each
 17   workday that rest period was not provided.
 18           99.   As a proximate result of the aforementioned violations, PLAINTIFF and
 19   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
 20   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
 21   suit.

 22   I/I
      /1!

 24
 25   ///

 26   8/

 27   /1/

 28                                                  38
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 40 of 47 Page ID #:51



  1                                   SIXTH CAUSE OF ACTION
  2                  For Failure to Reimburse Employees for Required Expenses
  3                                      [Cal. Lab. Code § 2802]
  4       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  5                                             Defendants)
  6          100.   PLAINTIFF and the other CALIFORNIA LABOR SUB-CLASS members
  7   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
  8   of this Complaint.
  9          101.   Cal. Lab. Code § 2802 provides, in relevant part, that:
 10          An employer shall indemnify his or her employee for all necessary expenditures
             or losses incurred by the employee in direct consequence of the discharge of his
 11          or her duties, or of his or her obedience to the directions of the employer, even
             though unlawful, unless the employee, at the time of obeying the directions,
 12          believed them to be unlawful.
 13          102.   At all relevant times herein, DEFENDANT violated Cal. Lab. Code § 2802, by
 14   failing to indemnify and reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
 15   members for required expenses incurred in the discharge of their job duties for DEFENDANT's
 16   benefit. DEFENDANT failed to reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-
 17   CLASS members for expenses which included, but were not limited to, costs related to using
 18   their personal cellular phones all on behalf of and for the benefit of DEFENDANT.
 19   Specifically, PLAINTIFF and other CALIFORNIA CLASS Members were required by
 20   DEFENDANT to use their personal cell phones to respond to work related issues.
 21   DEFENDANT's uniform policy, practice and procedure was to not reimburse PLAINTIFF and
 22   the CALIFORNIA LABOR SUB-CLASS members for expenses resulting from using their
 23   personal cellular phones for DEFENDANT within the course and scope of their employment
 24   for DEFENDANT. These expenses were necessary to complete their principal job duties.
 25   DEFENDANT is estopped           by DEFENDANT's conduct to assert any waiver of this
 26   expectation. Although these expenses were necessary expenses incurred by PLAINTIFF and
 27   the CALIFORNIA LABOR SUB-CLASS members, DEFENDANT failed to indemnify and
 28                                                  39
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 41 of 47 Page ID #:52



   1   reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS members for these
       expenses as an employer is required to do under the laws and regulations of California.
   3          103.   PLAINTIFF therefore demands reimbursement for expenditures or losses incurred
   4   by him and the CALIFORNIA LABOR SUB-CLASS members in the discharge of their job
       duties for DEFENDANT, or their obedience to the directions of DEFENDANT, with interest
       at the statutory rate and costs under Cal. Lab. Code § 2802.
   7
   8                                  SEVENTH CAUSE OF ACTION
   9                        For Failure to Provide Accurate Itemized Statements
 10                                         [Cal. Lab. Code § 2261
  11       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
 12                                              Defendants)
 13           104.   PLAINTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,
 14    reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
 15    of this Complaint.
 16           105.   Cal. Labor Code § 226 provides that an employer must furnish employees with
 17    an "accurate itemized" statement in writing showing:
 18           (1) gross wages earned,
 1()          (2) total hours worked by the employee, except for any employee whose compensation
 20           is solely based on a salary and who is exempt from payment of overtime under
 21           subdivision (a) of Section 515 or any applicable order of the Industrial Welfare
              Commission,
 23           (3) the number of piecerate units earned and any applicable piece rate if the employee
 24           is paid on a piece-rate. basis,
 25           (4) all deductions, provided that all deductions made on written orders of the employee
 26           may be aggregated and shown as one item,
 27           (5) net wages earned,
 28                                                   40
                                           CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 42 of 47 Page ID #:53




  1          (6) the inclusive dates of the period for which the employee is paid,
  2          (7) the name of the employee and his or her social security number, except that by
  3          January 1, 2008, only the last four digits of his or her social security number or an
  4          employee identification number other than a social security number may be shown on
  5          the itemized statement,
  6          (8) the name and address of the legal entity that is the employer, and
  7          (9) all applicable hourly rates in effect during the pay period and the corresponding
  8          number of hours worked at each hourly rate by the employee.
  9          106.   When PLAINTIFF and other CALIFORNIA CLASS Members worked overtime
 10   in the same pay period they earned incentive wages and/or missed meal and rest breaks,
 11   DEFENDANT also failed to provide PLAINTIFF and the other members of the CALIFORNIA
 12   CLASS with complete and accurate wage statements which failed to show, among other things,
 13   the correct overtime rate for overtime worked, including, work performed in excess of eight (8)
 14   hours in a workday and/or forty (40) hours in any workweek, and the correct penalty payments
 15   or missed meal and rest periods. Cal. Lab. Code § 226 provides that every employer shall
 16   furnish each of his or her employees with an accurate itemized wage statement in writing
 17   showing, among other things, gross wages earned and all applicable hourly rates in effect during
 18   the pay period and the corresponding amount of time worked at each hourly rate. Aside, from
 19   the violations listed above in this paragraph, DEFENDANT failed to issue to PLAINTIFF an
 20   itemized wage statement that lists all the requirements under California Labor Code 226 et seq.
 21   As a result, from time to time DEFENDANT provided PLAINTIFF and the other members of

 22   the CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code § 226.
 23          107.   DEFENDANT knowingly and intentionally failed to comply with Cal. Labor
 24   Code § 226. causing injury and damages to the PLAINTIFF and the other members of the
 25   CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs
 26   expended calculating the correct rates for the overtime worked and the amount of employment
 27   taxes which were not properly paid to state and federal tax authorities. These damages are
 28                                                 41
                                        CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 43 of 47 Page ID #:54



   1   difficult to estimate. Therefore, PLAINTIFF and the other members of the CALIFORNIA
       LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50.00) for the
  3    initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each
       violation in a subsequent pay period pursuant to Cal. Lab. Code § 226, in an amount according
  5    to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) foi
       PLAINTIFF and each respective member ofthe CALIFORNIA LABOR SUB-CLASS herein ).


  8                                    EIGHTH CAUSE OF ACTION
  9                                 For Failure to Pay Wages When Due
                                      I Cal. Lab. Code §§ 201, 202, 203]
 11         (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
 12                                               Defendants)
 13            108. PLAINTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLA
 14    reallege and incorporate by reference, as though fully set forth herein, the prior paragraphs of
 15    this Complaint.
 16            109.    Cal. Lab. Code § 200 provides that:
 17            As used in this article:
               (a) "Wages" includes all amounts for labor performed by employees of every
 18            description, whether the amount is fixed or ascertained by the standard of time,
               task, piece, Commission basis. or other method of calculation.
 19            (b) "Labor" includes labor. work, or service whether rendered or performed under
               contract, subcontract, partnership, station plan, or other agreement if the labor to
 20            be paid for is performed personally by the person demanding payment.
 21            1 10.   Cal. Lab. Code § 201 provides, in relevant part, that "If an employer discharges
 '71   an   employee, the wages earned and unpaid at the time of discharge are due and payable
 -)3   i mmediately."
 24            111.    Cal. Lab. Code § 202 provides, in relevant part, that:
 25            If an employee not having a written contract for a definite period quits his or her
               employment, his or her wages shall become due and payable not later than 72
 26            hours thereafter, unless the employee has given 72 hours previous notice of his
               or her intention to quit, in which case the employee is entitled to his or her wages
 27            at the time of quitting. Notwithstanding any otherprovision of law, an employee
               who quits without providing a 72-hour notice shall be entitled to receive payment
 28                                                     42
                                           CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 44 of 47 Page ID #:55



   1          by mail if he or she so requests and designates a mailing address. The date of the
              mailing shall constitute the date of payment for purposes of the requirement to
              provide payment within 72 hours of the notice of quitting.
  3           112.   There was no definite term in PLAINTIFF's or any CALIFORNIA LABOR SUB-
  4    CLASS Members' employment contract.
              113.   Cal. Lab. Code § 203 provides:
  6           If an employer willfully fails to pay, without abatement or reduction, in
              accordance with Sections 201, 201.5, 202, and 205.5, any wages of an employee
  7           who is discharged or who quits, the wages of the employee shall continue as a
              penalty from the due date thereof at the same rate until paid or until an action
              therefor is commenced; but the wages shall not continue for more than 30 days.
  9           114.   The employment of PLAINTIFF and many CALIFORNIA LABOR SUB-CLASS
 10    Members terminated and DEFENDANT has not tendered payment of overtime wages, to these
 11    employees who actually worked overtime, as required by law.
 12           115.   Therefore, as provided by Cal Lab. Code § 203, on behalf of herself and the
 13    members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFF
 14    demands up to thirty days of pay as penalty for not paying all wages due at time of termination
       for all employees who terminated employment during the CALIFORNIA LABOR SUB-CLASS
 1(6   PERIOD, and demands an accounting and payment of all wages due, plus interest and statutory
 17    costs as allowed by law.
 18
                                         PRAYER FOR RELIEF
 19
              WHEREFORE, PLAINTIFF prays for judgment against each Defendant, jointly and
 20
       severally, as follows:
 21
       1.     On behalf of the CALIFORNIA CLASS:
              A)     That the Court certify the First Cause of Action asserted by the CALIFORNIA
 23
                     CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;
 14-
              B)     An order temporarily, preliminarily and permanently enjoining and restraining
                     DEFENDANT from engaging in similar unlawful conduct as set forth herein;
  6
              C)     An order requiring DEFENDANT to pay all wages and all sums unlawfuly
                     withheld from compensation due to PLAINTIFF and the other members of the
                                                 43
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 45 of 47 Page ID #:56




                  CALIFORNIA CLASS; and,
            D)     Restitutionary disgorgement of DEFENDANT's ill-gotten gains into.a fluid fund
                   for restitution of the sums incidental to DEFENDANT's violations due to
   4               PLAINTIFF and to the other members of the CALIFORNIA CLASS.
            On behalf of the CALIFORNIA LABOR SUB-CLASS:
  (-)       A)     That the Court certify the Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth
   7              Causes of Action asserted by the CALIFORNIA LABOR SUB-CLASS as a class
   8              action pursuant to Cal. Code of Civ. Proc. § 382;
   9        B)    Compensatory damages, according to proof at trial, including compensatory
 10                damages for minimum wage and overtime compensation due PLAINTIFF and the
  II               other members of the CALIFORNIA LABOR SUB-CLASS, during the
 12               applicable CALIFORNIA LABOR SUB-CLASS PERIOD plus interest thereon
  I3              at the statutory rate;
 14         C)    Meal and rest period compensation pursuant to California Labor Code Section
 15                226.7 and the applicable IWC Wage Order;
 16         D)    The greater of all actual damages or fifty dollars ($50) for the initial pay period
 17                in which a violation occurs and one hundred dollars ($100) per each member of
 18               the CALIFORNIA LABOR SUB-CLASS for each violation in a subsequent pay
  19               period, not exceeding an aggregate penalty of four thousand dollars ($4,000), and
 20               an award of costs for violation of Cal. Lab. Code § 226;
 21         E)    The amount of the expenses PLAINTIFF and each member of the CALIFORNIA
 22               LABOR SUBCLASS incurred in the course of their job duties, plus interest, and
 23               costs of suit; and,
 24         F)    The wages of all terminated employees from the CALIFORNIA LABOR SUB-
 25               CLASS as a penalty from the due date thereof at the same rate until paid or until
 26               an action therefore is commenced, in accordance with Cal. Lab. Code § 203.
 27     3   On all claims:
 28                                                44
                                        CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 46 of 47 Page ID #:57



   1         A)    An award of interest, including prejudgment interest at the legal rate;
   2         B)    Such other and further relief as the Court deems just and equitable; and,
   3         C)    An award of penalties, attorneys' fees and cost of suit, as allowable under the law,
   4               including, but not limited to, pursuant to Labor Code §218.5, §226, §1194 and/or
   5               §2802.
   6
   7   Dated: May 31, 2019       BLUIVIENTHAL NORDREHAUG BHOWMTK DE BLOUW LLP
   8
   9
  10
                                                Norman B. B      enthal
  11                                            Attorneys for Plaintiff
  12
  13
  14
  15
  16
  17
  18
  19
 20
 21
 22
 23
 24
  25
 26
 27
  28                                                45
                                        CLASS ACTION COMPLAINT
Case 5:19-cv-01323-DOC-ADS Document 1-1 Filed 07/18/19 Page 47 of 47 Page ID #:58



   1                              DEMAND FOR A JURY TRIAL
   2         PLAINTIFF demands a jury trial on issues triable to a jury.
   3
   4   Dated: May 31, 2019       BLUMENTHAL NORDREHAUGBHOWMIK DE BLOUW LLP
   5
   6
   7
                                               Norman B. Blumenthal
   8                                           Attorneys for Plaintiff
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                               46
                                       CLASS ACTION COMPLAINT
